Name: 2004/58/EC: Commission Decision of 23 December 2003 on the continuation in the year 2004 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2003
 Type: Decision
 Subject Matter: agricultural activity;  means of agricultural production;  plant product;  technology and technical regulations;  agricultural policy
 Date Published: 2004-01-17

 Avis juridique important|32004D00582004/58/EC: Commission Decision of 23 December 2003 on the continuation in the year 2004 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2003 Official Journal L 012 , 17/01/2004 P. 0050 - 0050Commission Decisionof 23 December 2003on the continuation in the year 2004 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2003(2004/58/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production(1),Having regard to Commission Decision 2002/745/EC of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council directive 92/34/EEC(2), and in particular Article 3 thereof,Whereas:(1) Decision 2002/745/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Prunus domestica from 2003 to 2007.(2) Tests and trials carried out in 2003 should be continued in 2004,HAS DECIDED AS FOLLOWS:Sole ArticleCommunity comparative trials and tests which began in 2003 on propagating and planting material of Prunus domestica shall be continued in 2004 in accordance with Decision 2002/745/EC.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23).(2) OJ L 240, 7.9.2002, p. 65.